DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statements (IDS) filed on 06/19/2020 and 08/11/2020 have been taken into account.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to an apparatus for securing a ladder to a gutter and a system for securing a ladder to a gutter, classified in F16M 13/02.
II. Claims 17-20, drawn to a method for securing a ladder to a gutter, classified in E06C 7/486.
The inventions are independent or distinct, each from the other because:

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process, such as a supporting plants; holding an instrument, electronic device, or cleaning tool; or to remove an item stuck in a tree or other elevated location.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is an examination and search burden for these patentably distinct inventions due to their mutually exclusive characteristics; the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one inventions would not likely be applicable to another inventions; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first/second paragraph. In the instant application, if no election is made, different search terms will have to be used that are specific to both the apparatus and method (i.e. ladder, inside/within, gutter, above, position, clamping, nuts, circular, telescoping, rubber). As such, a search burden exists
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Adam J. Smith on 09/27/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “the plurality of spring”. This should read “the plurality of springs”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tracy (US 2009/0242327) in view of Olive (US 2004/0159760).
Regarding Claim 1, Tracy discloses an apparatus for securing a ladder to a gutter comprising: a first portion (Tracy: Annotated Fig. 2; P1 or Annotated Fig. 4; P1; see note) configured to fit within an opening for the gutter; a second portion (Tracy: Annotated Fig. 2, Fig. 4; P2, 49) configured to form a channel configured to receive a front surface of the gutter (Tracy: Fig. 4); and a member (Tracy: Fig. 6; 48) extending from the second portion, wherein said member is selectively bendable into a number of positions (Tracy: [0040]).  
Tracy fails to disclose a number of arms extending from the second portion, wherein said arms are selectively deformable into a number of positions.  However, Olive teaches a number of arms (Olive: Fig. 8-11; 30, 30a-30c, 50a, 50b) that are selectively deformable into a number of positions.   
Tracy and Olive are analogous because they are from the same field of endeavor or a similar problem solving area e.g. ladder supports and mounting objects to existing structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Tracy with the arms from Olive, with a reasonable expectation of success, in order to provide an arm structure that can hold its shape and be lengthened to a desired size, improving on the bungee cord used in Tracy by strengthening the connection, making it more resistant to degradation, and more adaptable to different sizes, thereby improving the connection between the ladder and apparatus (Tracy: [0004]-[0005], [0012]). [Note: The above rejection has two interpretations of the first portion in Tracy. The portion in annotated Fig. 2 extends between the dashed vertical lines and along the length “l” and the portion in annotated Fig. 4 extends between the dashed horizontal lines and along the length “l”. Each of these respective interpretations read on the broad recitation of “a first portion”.]
Regarding Claim 2, Tracy, as modified, teaches the apparatus of claim 1 wherein: said arms (Olive: Fig. 8-11; 30, 30a-30c, 50a, 50b) are configured for selective placement into at least a first position where the arms extend in a substantially linear fashion from the second portion, and a second position where the arms form circular shapes configured to receive side rails of the ladder (Olive: [0006], [0012]).  
Regarding Claim 3, Tracy, as modified, teaches the apparatus of claim 2 further comprising: a number of connectors (Olive: Fig. 8-9; 36, 37), wherein each of the connectors is configured for attachment to a first end of one of the number of arms, and wherein each of the connectors comprise a protrusion (Olive: Fig. 8-9; 37) configured to be received though a corresponding aperture (Tracy: Fig. 2; 51, 53) in the second portion (Tracy: Annotated Fig. 2, Fig. 4; P2, 49). [Note: Tracy discloses passing a bungee cord or other safety line through its apertures ([0045]), therefore passing the arms of Olive through the apertures would be obvious to one having ordinary skill in the art.]
Regarding Claim 4, Tracy, as modified, teaches the apparatus of claim 3 wherein: the first end of each of the number of arms (Olive: Fig. 8-11; 30, 30a-30c, 50a, 50b) comprises a threaded portion (Olive: Fig. 8-9; 35) configured to mate with corresponding threads on each of the connectors (Olive: Fig. 8-9; 36, 37).  
Regarding Claim 5, Tracy, as modified, teaches the apparatus of claim 3 further comprising: a number of nuts (Olive: Fig. 8-9; 39), wherein each of said protrusions (Olive: Fig. 8-9; 37) comprise a threaded portion configured to receive one of said nuts (Olive: Fig. 8).  
Regarding Claim 6, Tracy, as modified, teaches the apparatus of claim 3 further comprising: a number of end caps (Olive: Fig. 8-9; 38), wherein each of the end caps is configured for attachment to a second end of one of the number of arms (Olive: Fig. 8-11; 30, 30a-30c, 50a, 50b).  
Regarding Claim 7, Tracy, as modified, teaches the apparatus of claim 1 further comprising: a depression (Tracy: Annotated Fig. 2; D) extending from the first portion (Tracy: Annotated Fig. 2; P1) and configured to fit within the gutter (Tracy: Fig. 4).  
Regarding Claim 8, Tracy, as modified, teaches the apparatus of claim 1 wherein: said first portion (Tracy: Annotated Fig. 2; P1) is configured to extend between a front edge and a rear edge of the gutter (Tracy: Fig. 4).  
Regarding Claim 9, Tracy, as modified, teaches the apparatus of claim 1 wherein: the second portion (Tracy: Annotated Fig. 2, Fig. 4; P2, 49) extends vertically upwards and away from a front edge of the first portion and vertically downwards below the first portion (Tracy: Annotated Fig. 4; P1) to form the channel.  


    PNG
    media_image1.png
    593
    752
    media_image1.png
    Greyscale

I: Tracy; Annotated Fig. 2

    PNG
    media_image2.png
    568
    762
    media_image2.png
    Greyscale

II: Tracy; Annotated Fig. 4

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tracy (US 2009/0242327) in view of Olive (US 2004/0159760) and Weaver et al. (US 6,877,400).
Regarding Claim 10, Tracy discloses a system for securing a ladder to a gutter comprising: an insert configured to be selectively secured within the gutter, said insert comprising: a first portion (Tracy: Annotated Fig. 2; P1 or Annotated Fig. 4; P1; see claim 1 note) configured to extend between a front surface and a rear surface of the gutter; a second portion (Tracy: Annotated Fig. 2, Fig. 4; P2, 49) extending from said first portion to form a channel configured to receive the front surface of the gutter (Tracy: Fig. 4); and a member (Tracy: Fig. 6; 48) extending from the second portion, wherein said member is selectively bendable into a number of positions including at least a first position where the member extends in a substantially linear fashion from the second portion, and a second position where the member forms a circular shape configured to receive side rails of the ladder (Tracy: [0040]).
Tracy fails to disclose a plurality of arms that are selectively deformable into a number of positions. However, Olive teaches a plurality of arms (Olive: Fig. 8-11; 30, 30a-30c, 50a, 50b) that are selectively deformable into a number of positions. [Note: See the rejection of claim 1 for motivation.]
Furthermore, Tracy fails to disclose a mounting device configured for selective attachment to the insert, said mounting device comprising: a pole; and an attachment device configured to be selectively secured to the insert. However, Weaver teaches a mounting device configured for selective attachment to the insert, said mounting device comprising: a pole (Weaver: Fig. 3; 60, 62); and an attachment device (Weaver: Fig. 3; 40) configured to be selectively secured to an insert.  
Tracy and Weaver are analogous because they are from the same field of endeavor or a similar problem solving area e.g. mounting objects to existing structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mounting device in Weaver to install the insert in Tracy, with a reasonable expectation of success, in order to provide a means of positioning the insert at an elevated installation location that securely holds it to ensure proper placement and prevent dislodging of the insert, thereby enabling a user to securely pass the insert to another from the ground, simplifying installation and removing the need to carry the insert up a ladder (Weaver: Col. 1, Ln. 29-37; Col. 2, Ln. 35-58; Col. 3, Ln. 1-8, 30-38).
Regarding Claim 11, Tracy, as modified, teaches the system of claim 10 further comprising: a rotational device (Weaver: Fig. 3; 66) pivotally connecting said attachment device to said pole (Weaver: Fig. 3; 60, 62).  
Regarding Claim 12, Tracy, as modified, teaches the system of claim 11 wherein: said attachment device comprises a first surface (Weaver: Annotated Fig. 8; S1), a second surface (Weaver: Fig. 8; 74), a plurality of members (Weaver: Fig. 8; 70, 122, 126, 128) extending from the first surface, and a plurality of springs (Weaver: Fig. 8; 124), wherein each spring extends between one of the plurality of members and the second surface to bias the attachment device in a clamped position.  
Regarding Claim 13, Tracy, as modified, teaches the system of claim 12 wherein: the first surface (Weaver: Annotated Fig. 8; S1), the second surface (Weaver: Fig. 8; 74), the plurality of spring (Weaver: Fig. 8; 124), and the plurality of members (Weaver: Fig. 8; 70, 122, 126, 128) of said attachment device form a clamp configured to selectively clamped onto the second portion (Tracy: Annotated Fig. 2, Fig. 4; P2, 49) of the insert.  
Regarding Claim 14, Tracy, as modified, teaches the system of claim 13 further comprising: a rubberized element (Weaver: 144) located said first surface or said second surface (Weaver: Fig. 8; 74) and configured to grip the second portion of the insert.  
Regarding Claim 15, Tracy, as modified, teaches the system of claim 10 wherein: said pole (Weaver: Fig. 3; 60, 62) is capable of telescoping (Weaver: Col. 13, Ln. 52-55).  
Regarding Claim 16, Tracy, as modified, teaches the system of claim 10 further comprising: a number of connectors (Olive: Fig. 8-9; 38), wherein each of the connectors is configured for attachment to a first end of one of the number of arms, and wherein each of the connectors comprise a protrusion configured to be received though a corresponding aperture in the second portion, and wherein the first end of each of the number of arms comprises a threaded portion (Olive: Fig. 8-9; 35) configured to mate with corresponding threads on each of the connectors; and a number of nuts (Olive: Fig. 8-9; 39), wherein each of said protrusions comprise a threaded portion configured to receive one of said nuts.

    PNG
    media_image3.png
    472
    807
    media_image3.png
    Greyscale

III: Weaver; Annotated Fig. 8
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631